DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed July 6, 2022 have been fully considered, however, the Examiner did not find them persuasive. 
Claims 9-10 were previously cancelled. Claims 1, 3, 7-8, and 14 were amended. Claims 1 and 7-8 are independent. Claims 1-8 and 11-16 are currently pending.

Re: Claim Interpretation
The interpretation of claims 1-4, 6-8, 11, and 13-15 under 35 U.S.C. § 112(f) has been withdrawn in view of the amendments indicated on p. 7 of the REMARKS.

Re: Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments, on pp. 8-10 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Wang, US 2020/0119925 A1 (hereinafter, “Wang ‘925”) and Vijayvergia et al., US 10,833,843 B1 (hereinafter, “Vijayvergia ‘165”) have been fully considered, however, the Examiner did not find them persuasive. 
Applicant argues, on p.6 of the REMARKS, that Wang ‘925, alone or in combination with Vijayvergia ‘165, fails to teach or suggest “a network control apparatus that controls a network … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.” Specifically, applicant argues that:
The “firewall” of Vijayvergia ‘165 does not teach prohibiting communication between computation nodes to allow “the possibility of various blockchains operating independently” as stated on p.9 of the REMARKS; and 
 The “firewall” of Vijayvergia ‘165 does not teach prohibiting communication between computation nodes such that it “contribute[s] to improvement of the confidentiality of data flowing in the blockchain and reduction of the risk of data leakage” as stated on p.9 of the REMARKS.

In response to Argument A:
The Examiner respectfully disagrees with arguments presented in argument A.
Firstly, as stated in the previous Office Action, Vijayvergia ‘165 discloses an “access management module 104” (network control apparatus) that is configured to act as an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains, where the blockchains may comprise of a plurality of nodes (see Vijayvergia '843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1). Thus, Vijayvergia ‘165 discloses a network control apparatus, such as the access management module 104 within access management device 102, that prohibits the communication between nodes within different blockchains, where the different blockchains may be a separate private blockchain and a separate public blockchain, a separate internal blockchain and a separate external blockchain, two separate private blockchains, etc.
Secondly, while Applicant mentions in their argument of the “… various blockchains operating independently”, these limitations are not clearly recited or reflected in the original claims. Claim 1, in its present state, only recites “… a network control apparatus that controls a network in which the computer resources are located, among the plurality of logical blockchains, to permit communication between computation nodes which belong to the same logical blockchain and to prohibit communication between computation nodes each of which belongs to a different logical blockchain.” Furthermore, even if this limitation was recited in the claims, Vijayvergia ‘165 discloses this limitation. The access management module 104 disclosed by Vijayvergia ‘165 is only an intermediary that mediates and manages communications between two blockchains and does not affect the independent operations of the blockchains themselves (see Vijayvergia '843, Col. 3 lines 35-56; Col. 6 lines 33-61; Col. 7 lines 38-62).

In response to Argument B:
The Examiner respectfully disagrees with arguments presented in argument B.
Similar to argument A, Vijayvergia ‘165 discloses an “access management module 104” (network control apparatus) that is configured to act as an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains, where the blockchains may comprise of a plurality of nodes (see Vijayvergia '843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1). Thus, Vijayvergia ‘165 discloses a network control apparatus, such as the access management module 104 within access management device 102, that prohibits the communication between nodes within different blockchains, where the different blockchains may be a separate private blockchain and a separate public blockchain, a separate internal blockchain and a separate external blockchain, two separate private blockchains, etc.
Furthermore, while Applicant mentions in their argument of “… contribute[s] to improvement of the confidentiality of data flowing in the blockchain and reduction of the risk of data leakage”, this is merely an alleged benefit of the invention stated in the Specification of the application, and is not a limitation that is recited in the original claims. Moreover, even if this limitation was clearly recited or reflected in the claims, Vijayvergia ‘165 discloses this limitation. For example, Vijayvergia ‘165 discloses that the “… access management module(s) control incoming requests to access private blockchains from public blockchains, and detect attempted intrusions such as data snooping, blockchain spam, and smart contract manipulation. The access management module(s) also monitor information communicated out from private blockchains, to ensure that private, sensitive, or confidential information is not provided to other blockchains unless authorized …” (see Vijayvergia '843, Col. 3 lines 35-43).

Thus, for the reasons stated above, the rejection of independent claims 1 and 7-8 as obvious over Wang ‘925 in view of Vijayvergia '843, is maintained. The rejection of dependent claims 2-6 and 11-16 are rejected for the same reasons by virtue of their respective dependencies, see Claim Rejections – 35 USC §103 below for details.  

Priority
Acknowledgment is made of applicant’s indication for National Stage entry from a PCT application under 35 U.S.C. 371. This application claims the benefit of PCT application PCT/JP2018/024228 filed on 06/26/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2020/0119925 A1 (hereinafter, “Wang ‘925”), in view of Vijayvergia et al., US 10,833,843 B1 (hereinafter, “Vijayvergia ‘843”) 

As per claim 1: Wang ‘925 discloses:
	A blockchain system (a system utilizing blockchain ledgers, [Wang ‘925, ¶42; Fig. 1]), comprising: 
	at least one processor (processors [Wang ‘925, ¶¶104-105]); and 
	a memory in circuit communication with the processor, wherein the processor is configured to execute program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]): 
computer resources that can operate as computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer [Wang ‘925, ¶¶42-43, 47, 49; Fig. 1]) of logically divided logical blockchains (nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶49, 68; Fig. 1]); 
a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]); 
a network control apparatus that controls a network in which the computer resources are located, among the plurality of logical blockchains (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), 
to permit communication between computation nodes which belong to the same logical blockchain (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68, ; Fig. 1, Fig. 3]) 


As stated above, Wang ‘925 does not explicitly disclose:  “a network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.”
Vijayvergia ‘843, however, discloses:
a network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843, namely to have the controller 102, as disclosed in Wang ‘925, to be configured to prevent communication of nodes between different blockchain ledgers, as disclosed in Vijayvergia ‘843. The motivation for doing so would be to have controlled interactions between different blockchains that would protect against unauthorized 3rd party access, data snooping, blockchain spam, and smart contract manipulation on the blockchains (see Vijayvergia ‘843, Col. 3 line 57-Col. 4 line 51).

As per claim 3: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the processor is further configured to execute the program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
a relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4]) for relaying data between the computer resources according to control from the network control apparatus is further arranged (blockchain router 402 transmitting data between nodes according to the controller 102 [Wang ‘925, ¶¶7, 21, 63; Fig. 3, Fig. 4]).

As per claim 4: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claims 1 and 3, as stated above, all from which claim 4 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the network control apparatus sets control information for permitting communication between computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer, where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42-43, 49, 56, 68; Fig. 1]) which belong to the same logical blockchain among the plurality of logical blockchains (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68, ; Fig. 1, Fig. 3]) in the relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4])
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 


As stated above, Wang ‘925 does not explicitly disclose:  “the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.”
Vijayvergia ‘843, however, discloses:
the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843, namely to have the controller 102 to be configured to control the blockchain router 402, as disclosed in Wang ‘925, such that the blockchain router 402 will prevent communication of nodes, such as the transmitting of data, between different blockchain ledgers, as disclosed in Vijayvergia ‘843. The motivation for doing so would be to have controlled interactions, such as controlled transmission of data, between different blockchains that would protect against unauthorized 3rd party access, data snooping, blockchain spam, and smart contract manipulation on the blockchains (see Vijayvergia ‘843, Col. 3 line 57-Col. 4 line 51).

As per claim 7: Wang ‘925 discloses:
A blockchain management apparatus (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]), wherein the blockchain management apparatus is connected to (the blockchain provider 502 is connected to nodes/peers and controller [Wang ‘925, ¶¶20-21, 80, 82, 84; Fig. 3, Fig. 5]): 
at least one processor in circuit communication with a memory, wherein the processor is configured to execute program instructions store in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processor to perform operations [Wang ‘925, ¶¶104-105]):
computer resources (nodes 104, where a node 104 may be an electronic device such as a computer [Wang ‘925, ¶¶42-43, 47, 49; Fig. 1]) that can operate as computation nodes of logically divided logical blockchains (nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶49, 68; Fig. 1]); and 
a network control apparatus that controls a network in which the computer resources are arranged, among the plurality of logical blockchains (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), 
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 

wherein the blockchain management apparatus comprises at least a processor in circuit communication with a memory, wherein the processor is configured to execute program instructions stored in the memory (blockchain provider 502 comprises processor 504 that executes instructions stored in memory 506 to perform operations [Wang ‘925, ¶¶81-82; Fig. 5]) to implement to manage the plurality of logical blockchains configured by the computation nodes (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]).

As stated above, Wang ‘925 does not explicitly disclose:  “a network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain...”
Vijayvergia ‘843, however, discloses:
a network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain … (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843.

As per claim 8: Wang ‘925 discloses:
A network control apparatus (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), wherein the network control apparatus is connected to (controller 102 is connected to nodes/peers and the blockchain provider [Wang ‘925, ¶¶42, 63, 84; Fig. 1, Fig. 3]): 
at least one processor in circuit communication with a memory, wherein the processor is configured to execute program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
computer resources (nodes 104, where a node 104 may be an electronic device such as a computer [Wang ‘925, ¶¶42-43, 47, 49; Fig. 1]) that can operate as computation nodes of logically divided logical blockchains (nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶49, 68; Fig. 1]); and 
a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]), and 
wherein the network control apparatus comprises at least one processor in circuit communication with a memory, where the processor is configured to execute program instruction stored in the memory to implement (controller 102 comprising processor executing instructions stored in memory to perform operations [Wang ‘925, ¶¶43-44]) to control a network in which the computer resources are located, among the plurality of logical blockchains (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), 
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 


As stated above, Wang ‘925 does not explicitly disclose:  “the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain...”
Vijayvergia ‘843, however, discloses:
the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843.

As per claim 14: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 8, as stated above, from which claim 14 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the processor is further configured to execute the program instruction stored in memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
a relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4]) for relaying data between the computer resources according to control from the network control apparatus is further arranged (blockchain router 402 transmitting data between nodes according to the controller 102 [Wang ‘925, ¶¶7, 21, 63; Fig. 3, Fig. 4]).

As per claim 15: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claims 8 and 14, as stated above, all from which claim 15 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the network control apparatus sets control information for permitting communication between computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer, where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42-43, 49, 56, 68; Fig. 1]) which belong to the same logical blockchain among the plurality of logical blockchains (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68, ; Fig. 1, Fig. 3]) in the relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4])
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 


As stated above, Wang ‘925 does not explicitly disclose:  “the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.”
Vijayvergia ‘843, however, discloses:
the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843.

Claims 2, 5, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘925, in view of Vijayvergia ‘843, and further in view of Sahagun et al., US 2019/0268162 A1 (hereinafter, “Sahagun ‘162”). 

As per claim 2: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs.”
Sahagun ‘162, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the fleet management system manages one or more blockchains/distributed ledgers [Sahagun ‘162, ¶¶26-27])
using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs (the fleet management system uses and maintains a list which associates nodes with the blockchain/distributed ledger to which the node belongs [Sahagun ‘162, ¶¶151-152]).
Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Sahagun ‘162, namely to have the blockchain provider 502 manage the one or more blockchain ledgers, as disclosed in Wang ‘925, using and maintaining a list which associates nodes with the blockchain ledger to which the node belongs, as disclosed in Sahagun ‘162. The motivation for doing so would be to have an up-to-date list of nodes of a particular blockchain that would be updated such that a newly added node the blockchain would be able to easily discover other nodes within the blockchain using the list (see Sahagun ‘162, ¶¶151-152).

As per claim 5: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose the limitations of claim 5. Sahagun ‘162, however, discloses:
wherein at least one or more logical blockchain(s) among the plurality of logical blockchains perform data concealment by encryption (using the blockchain/distributed ledger, data within the one or more blockchains/distributed ledgers may be encrypted [Sahagun ‘162, ¶¶19, 95]).
Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Sahagun ‘162, namely to the data within the one or more blockchain ledgers of Wang ‘925 be encrypted by the blockchain ledgers, as disclosed in Sahagun ‘162. The motivation for doing so would be to provide another layer of protection through encryption to the data contained within blockchains (see Sahagun ‘162, ¶¶17, 19, 31).

As per claim 11: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 7, as stated above, from which claim 11 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs.”
Sahagun ‘162, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the fleet management system manages one or more blockchains/distributed ledgers [Sahagun ‘162, ¶¶26-27])
using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs (the fleet management system uses and maintains a list which associates nodes with the blockchain/distributed ledger to which the node belongs [Sahagun ‘162, ¶¶151-152]).
Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 2, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Sahagun ‘162.

As per claim 12: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 7, as stated above, from which claim 12 is dependent upon. Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose the limitations of claim 12. Sahagun ‘162, however, discloses:
wherein at least one or more logical blockchain(s) among the plurality of logical blockchains perform data concealment by encryption (using the blockchain/distributed ledger, data within the one or more blockchains/distributed ledgers may be encrypted [Sahagun ‘162, ¶¶19, 95]).
Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Sahagun ‘162.

As per claim 16: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 8, as stated above, from which claim 16 is dependent upon. Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose the limitations of claim 16. Sahagun ‘162, however, discloses:
wherein at least one or more logical blockchain(s) among the plurality of logical blockchains perform data concealment by encryption (using the blockchain/distributed ledger, data within the one or more blockchains/distributed ledgers may be encrypted [Sahagun ‘162, ¶¶19, 95]).
Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Sahagun ‘162.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘925, in view of Vijayvergia ‘843, and further in view of Brown et al., US 2018/0270065 A1 (hereinafter, “Brown ‘065”). 

As per claim 6: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain.”
Brown ‘065, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the authentication engine 180 manages users and nodes associated with one or more distributed ledgers [Brown ‘065, ¶¶44, 50, 156, 168; Fig. 8E, Fig. 9])
using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain (the authentication engine 180 uses a table which associates each distributed ledger with information, such as userID or TxID, of nodes, such as an Ethereum node, belonging to the respective distributed ledger [Brown ‘065, ¶¶50, ,139, 167-168; Fig. 9]).
Wang ‘925 (modified by Vijayvergia ‘843) and Brown ‘065 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Brown ‘065 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Brown ‘065, namely to have the blockchain provider 502 manage the one or more blockchain ledgers, as disclosed in Wang ‘925, using and maintaining a table which associates each blockchain ledger with information of nodes belonging to the respective blockchain ledger, as disclosed in Brown ‘065. The motivation for doing so would be to allow for easy lookup and authentication of user credentials associated with nodes across multiple types of different blockchains (see Brown ‘065, ¶¶50, 168).

As per claim 13: Wang ‘925 in view of Vijayvergia ‘843 discloses all limitations of claim 7, as stated above, from which claim 13 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain.”
Brown ‘065, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the authentication engine 180 manages users and nodes associated with one or more distributed ledgers [Brown ‘065, ¶¶44, 50, 156, 168; Fig. 8E, Fig. 9])
using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain (the authentication engine 180 uses a table which associates each distributed ledger with information, such as userID or TxID, of nodes, such as an Ethereum node, belonging to the respective distributed ledger [Brown ‘065, ¶¶50, ,139, 167-168; Fig. 9]).
Wang ‘925 (modified by Vijayvergia ‘843) and Brown ‘065 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Brown ‘065 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Brown ‘065.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madisetti et al., US 2018/0288022 A1: managing multiple blockchain networks within an organization using a blockchain identity system, blockchain access management system, and a blockchain access control system.
Kurian, US 10,438,209 B2: enable a block chain distributed network arrangement system for facilitating a tiered dedicated block chain configuration to provide differing combinations of functions and levels of security.
Padmanabhan et al., US 2019/0238525 A1: implementing super community and community sidechains with consent management for distributed ledger technologies in a cloud-based computing environment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494